DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 09/20/2022. Claims 1 and 12 have been amended. Claims 13-18 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites: “wherein narrow area access data are stored in the first cache memory and side area access data are stored in the second cache memory.” without any supporting written description in the specification regarding side area access data. Therefore, Claim 14 is rejected under 35 U.S.C. 112(a).
Claim 17 recites same limitation as claim 14, and rejected under 35 U.S.C. 112(a) for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munsil et al. [US 2018/0275899].
Regarding Claim 1, Munsil teaches “A memory system comprising: a nonvolatile memory;” as “As explained below, in some embodiments a data storage device is provided with a controller circuit and a main memory characterized as a non-volatile memory, or NVM.” [¶0018]
“a first cache memory; a second cache memory; and” as “These include the flash memory 118 and local core memory 128 discussed above in FIGS. 2-3, as well as a first level cache (FLC) 180 and a second level cache (SLC) 182.” [¶0048]
“a control circuit configured to perform address conversion by using logical-to- physical address conversion information relating to data to be addressed in the nonvolatile memory,” as “The first level cache 180, also referred to as a first cache and a tier 1 cache, is contemplated as a separate memory location, such as an on-board memory of the core controller. As discussed above, map pages to be acted upon to service a pending host access command are loaded to the first cache. ” [¶0049]
“wherein based on whether first processing is performed on the nonvolatile memory or second processing different from the first processing is performed on the nonvolatile memory, the control circuit controls whether the logical-to-physical address conversion information relating to the first processing to be stored in the first cache memory as first cache data or logical-to-physical address conversion information relating to the second processing to be stored in the second cache memory as second cache data.” as “FIG. 7 does show that one or more back up copies of the first level map (FLM) 138 are stored in the flash memory, as well as a full copy of the second level map (SLM) 140. Back up copies of the SLM 140 may also be stored to flash for redundancy, but a reconfiguration of the FLM 138 would be required before such redundant copies could be directly accessed. As noted above, the FLM 138 points to the locations of the primary copy of the map pages of the SLM 140 in the flash.” [¶0051]
Regarding Claim 2, Munsil teaches “wherein in a case where the first cache memory becomes full of the first cache data, the control circuit moves the first cache data that are to be purged from the first cache memory to the second cache memory based on LRU, and stores the first cache data in the second cache memory.” as “The FIFO list 188 is an example of a data structure that is maintained by the core controller 124 of candidate locations (addresses) in the second level cache 182 that are available as candidates for eviction. The list may be generated in any number of suitable ways, such as on a least recently used (LRU) basis.” [¶0063]
Regarding Claim 3, Munsil teaches “wherein in a case where the second cache memory becomes full of the second cache data, the control circuit erases the second cache data that are to be erased from the second cache memory based on the LRU.” as “Since the first cache is usually full, at least one existing map page may need to be evicted from the first cache to make room for the requested map page. The processor may identify a victim (replacement) map page in the first cache along with the find command to be replaced by the requested map page, if necessary.” [¶0023]
Regarding Claim 6, Munsil teaches “wherein the second cache memory is provided in a memory which is included in a host apparatus which requests to write and to read the data into and from the nonvolatile memory, the request designating a logical address corresponding to a physical address of the nonvolatile memory.” as “The back end controller 116 manages data read/write/erase (R/W/E) functions with a flash memory 118. The flash memory 118, also sometimes referred to as a non-volatile memory (NVM) or main memory, may be made up of multiple flash dies to facilitate parallel data operations. ” [¶0035]
Regarding Claim 7, Munsil teaches “wherein a storage capacity of the second cache memory is set by the host apparatus.” as “It is contemplated that some large total number of map pages B will be necessary to describe the entire storage capacity of the SSD. ” [¶0045]
Regarding Claim 8, Munsil teaches “wherein the first processing is processing performed in response to the request from the apparatus to read or write the data from or into the nonvolatile memory, and” as “The back end controller 116 manages data read/write/erase (R/W/E) functions with a flash memory 118. The flash memory 118, also sometimes referred to as a non-volatile memory (NVM) or main memory, may be made up of multiple flash dies to facilitate parallel data operations. ” [¶0035]
“the second processing is garbage collection performed on the nonvolatile memory.” as “ In a typical flash array, data blocks are arranged as pages which are written along rows of flash memory cells in a particular erasure block. The PBA may be expressed in terms of array, die, garbage collection unit (GCU), erasure block, page, etc. ” [¶0043]
Regarding Claim 9, Munsil teaches “wherein the memory system includes a memory controller including a processor that controls reading and writing of the data from and into the nonvolatile memory, and” as “The back end controller 116 manages data read/write/erase (R/W/E) functions with a flash memory 118. The flash memory 118, also sometimes referred to as a non-volatile memory (NVM) or main memory, may be made up of multiple flash dies to facilitate parallel data operations. ” [¶0035]
“the control circuit is the processor.” as “ The controller circuit includes a programmable processor that uses programming (e.g., firmware) stored in a memory location to process host access commands.  ” [¶0020]
Regarding Claim 10, Munsil teaches “wherein the memory system includes a memory controller including a processor that controls reading and writing of the data from and into the nonvolatile memory, and” as “The back end controller 116 manages data read/write/erase (R/W/E) functions with a flash memory 118. The flash memory 118, also sometimes referred to as a non-volatile memory (NVM) or main memory, may be made up of multiple flash dies to facilitate parallel data operations. ” [¶0035]
“the control circuit is a processor different from the processor.” as “ A core processor (central processing unit, CPU) 124 is a programmable processor that provides the main processing engine for the core controller 114. A map hardware assist (MHA) manager circuit 126 is a non-processor based, offload hardware circuit that carries out offload functions as directed by the core processor 124 as explained below. ” [¶0037]
Regarding Claim 11, Munsil teaches “wherein the memory system includes a memory controller that controls reading and writing of the data from and into the nonvolatile memory, and” as “The back end controller 116 manages data read/write/erase (R/W/E) functions with a flash memory 118. The flash memory 118, also sometimes referred to as a non-volatile memory (NVM) or main memory, may be made up of multiple flash dies to facilitate parallel data operations. ” [¶0035]
“the first cache memory is included in the memory controller.” as “ processors including the first level cache (FLC) 180” [¶0058]
Regarding Claim 12, Munsil teaches “A storage device comprising: a nonvolatile memory;” as “As explained below, in some embodiments a data storage device is provided with a controller circuit and a main memory characterized as a non-volatile memory, or NVM.” [¶0018]
“a memory controller configured to control the nonvolatile memory;” as “a data storage device is provided with a controller circuit and a main memory characterized as a non-volatile memory, or NVM. ” [¶0018]
“a host apparatus configured to transmit a request to access the nonvolatile memory to the memory controller;” as “The controller circuit includes a programmable processor that uses programming (e.g., firmware) stored in a memory location to process host access commands. ” [¶0020]
“a first cache memory; a second cache memory; and” as “These include the flash memory 118 and local core memory 128 discussed above in FIGS. 2-3, as well as a first level cache (FLC) 180 and a second level cache (SLC) 182.” [¶0048]
“a control circuit configured to perform address conversion by using logical-to- physical address conversion information relating to data to be addressed in the nonvolatile memory,” as “The first level cache 180, also referred to as a first cache and a tier 1 cache, is contemplated as a separate memory location, such as an on-board memory of the core controller. As discussed above, map pages to be acted upon to service a pending host access command are loaded to the first cache. ” [¶0049]
“wherein based on whether first processing is performed on the nonvolatile memory or second processing different from the first processing is performed on the nonvolatile memory, the control circuit controls whether the logical-to-physical address conversion information relating to the first processing to be stored in the first cache memory as first cache data or logical-to-physical address conversion information relating to the second processing to be stored in the second cache memory as second cache data.” as “FIG. 7 does show that one or more back up copies of the first level map (FLM) 138 are stored in the flash memory, as well as a full copy of the second level map (SLM) 140. Back up copies of the SLM 140 may also be stored to flash for redundancy, but a reconfiguration of the FLM 138 would be required before such redundant copies could be directly accessed. As noted above, the FLM 138 points to the locations of the primary copy of the map pages of the SLM 140 in the flash.” [¶0051]
Regarding Claim 13, Munsil teaches “wherein the first cache data is not included in the second cache data.” as [Fig. 7, elements 180 and 182] (Fig. 7 depicts contents of first cache and second cache in elements 180 and 182 respectively. The data are not same.)
Regarding Claim 16, Munsil teaches “wherein the first cache data is not included in the second cache data.” as [Fig. 7, elements 180 and 182] (Fig. 7 depicts contents of first cache and second cache in elements 180 and 182 respectively. The data are not same.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munsil et al. [US 2018/0275899] in view of Soukhman et al [US 2022/0091976].
Claim 4 is rejected over Munsil and Soukhman.
Munsil does not explicitly teach wherein in updating the second cache data stored in the second cache memory, the control circuit moves the second cache data to the first cache memory, stores the second cache data in the first cache memory, and updates the second cache data in the first cache memory.
However, Soukhman teaches “wherein in updating the second cache data stored in the second cache memory, the control circuit moves the second cache data to the first cache memory, stores the second cache data in the first cache memory, and updates the second cache data in the first cache memory.” as “Various embodiments of the techniques herein may include a method, a system and a computer readable medium for caching comprising: determining an update to a first data page of a first cache on a first node, wherein a second node includes a second cache and wherein the second cache includes a copy of the first data page;” [¶0004]
Munsil and Soukhman are analogous arts because they teach memory system and multi level cache memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Munsil and Soukhman before him/her, to modify the teachings of Munsil to include the teachings of Soukhman with the motivation of enable data block matching between the candidate and target data blocks in the dedupe data store to proceed quickly and efficiently. [Soukhman, ¶0054]
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munsil et al. [US 2018/0275899] in view of Woo et al [US 2016/0062913].
Claim 5 is rejected over Munsil and Woo.
Munsil does not explicitly teach wherein the first cache data stored in the first cache memory and the second cache data stored in the second cache memory do not overlap with each other.
However, Woo teaches “wherein the first cache data stored in the first cache memory and the second cache data stored in the second cache memory do not overlap with each other.” as “a first processor configured to flush first data stored in the cache to an address of the memory during a flushing period, and a second processor configured to create second data different from the first data and transfer the second data to the address of the memory, ” [¶0036]
Munsil and Woo are analogous arts because they teach memory system and cache memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Munsil and Woo before him/her, to modify the teachings of Munsil to include the teachings of Woo with the motivation of when updated data is to be transferred to a particular address of a system memory using a peripheral device processing unit having a built-in DMA, the existing data received from the particular address of the system memory and stored in a cache is not effective, so that the cache is first invalidated (e.g., flushed) to start a DMA function. [Woo, ¶0006]
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munsil et al. [US 2018/0275899] in view of Byun [US 2021/0026777].
Claim 15 is rejected over Munsil and Byun.
Munsil does not explicitly teach wherein the second processing is performed without an access request from the host apparatus.
However, Byun teaches “wherein the second processing is performed without an access request from the host apparatus.” as “The memory system 110 may update the meta data in response to such change in a process of performing a background operation, for example, a garbage collection operation or a wear-leveling operation, even without the request of the host 102.” [¶0118]
Munsil and Byun are analogous arts because they teach memory system and cache memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Munsil and Byun before him/her, to modify the teachings of Munsil to include the teachings of Byun with the motivation of the processor and the host memory have less of a space limitation than the processor and the memory in the memory system. [Byun, ¶0125]
Claim 18 is rejected over Munsil and Byun.
Munsil does not explicitly teach wherein the second processing is performed without an access request from the host apparatus.
However, Byun teaches “wherein the second processing is performed without an access request from the host apparatus.” as “The memory system 110 may update the meta data in response to such change in a process of performing a background operation, for example, a garbage collection operation or a wear-leveling operation, even without the request of the host 102.” [¶0118]
Munsil and Byun are analogous arts because they teach memory system and cache memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Munsil and Byun before him/her, to modify the teachings of Munsil to include the teachings of Byun with the motivation of the processor and the host memory have less of a space limitation than the processor and the memory in the memory system. [Byun, ¶0125]
Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if overcame the pending 112(a) rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 09/20/2022 have been fully considered but they are not persuasive. Applicant’s main argument with regards to the independent claims is: “the logical-to-physical address conversion information relating to the first processing is stored in the first cache memory and the logical-to-physical address conversion information relating to the second processing (different from the first processing) is stored in the second cache memory. Therefore, as is clear from the recitation "second processing different from the first processing" in Claim 1, "different data are stored in the first cache memory and the second cache memory."”
Examiner respectfully disagrees. Munsil teaches two different cache memories storing two different maps. First level cache stores D Map pages and second level cache stores E map pages. This is interpreted as two different processed data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132